           Case 1:16-cr-00037-NONE-SKO Document 50 Filed 06/22/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:16-CR-00037 NONE-SKO
12                                 Plaintiff,
                                                           STIPULATION CONTINUING ARRAIGNMENT
13                           v.                            AND DETENTION HEARING; FINDINGS AND
                                                           ORDER
14   OTONIEL SERNA,
                                                           DATE: June 22, 2020
15                                 Defendants.             TIME: 2:00 p.m.
                                                           COURT: Hon. Stanley A. Boone
16

17           This case is set for a detention hearing on June 22, 2020. The parties stipulate and request a
18 continuance of the proceedings to Thursday, June 25, 2020 at 2:00 p.m. Currently, the Fresno County

19 Jail has a portion on quarantine and is doing mass COVID-19 testing due to multiple positive COVID-

20 19 results for inmates who were transferred from Fresno County Jail to Wasco State Prison. It is unclear
21 as to whether the defendant would be able to make any type of appearance – telephonic or otherwise –

22 today, but it will help facilitate the mass testing at the jail by continuing this matter to Friday as

23 proposed. Additionally, on April 17, 2020, this Court issued General Order 617, which suspends all jury

24 trials in the Eastern District of California scheduled to commence before June 15, 2020, and allows

25 district judges to continue all criminal matters to a date after June 1. On May 13, 2020, this Court issued

26 General Order 618, which suspends all jury trials in the Eastern District of California until further
27 notice, and allows district judges to continue all criminal matters. This and previous General Orders

28 were entered to address public health concerns related to COVID-19.

                                                           1
30
           Case 1:16-cr-00037-NONE-SKO Document 50 Filed 06/22/20 Page 2 of 2


 1                                              STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      By previous order, this matter was set for arraignment and detention hearing on June 22,

 5 2020.

 6          2.      By this stipulation, defendant now moves to continue the arraignment and detention

 7 hearing to June 25, 2020 at 2:00 p.m. for the reasons set forth herein.

 8          IT IS SO STIPULATED.

 9
10
     Dated: June 22, 2020                                   MCGREGOR W. SCOTT
11                                                          United States Attorney
12
                                                            /s/ KIMBERLY A. SANCHEZ
13                                                          KIMBERLY A. SANCHEZ
                                                            Assistant United States Attorney
14

15
     Dated: June 22, 2020                                   /s/ ERIC V. KERSTEN
16                                                          ERIC V. KERSTEN
17                                                          Counsel for Defendant
                                                            OTONIEL SERNA
18

19 IT IS SO ORDERED.

20 Dated:        June 22, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                        2
30
